office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb hw postf-125516-03 uilc date date to roger p law general attorney tax cc tege pccm la from harry beker branch chief cc tege eb hw subject injury and disability plan this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend plan injury and disability plan issues whether the plan meets the requirements of sec_105 of the internal_revenue_code conclusions after reviewing the plan document and related material we believe that our primary argument should be that amounts paid for permanent disability under the plan are not excludable under sec_105 but are includible in gross_income under sec_105 law and analysis sec_105 provides that gross_income does not include amounts that constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer and are computed with reference to the nature of the injury without regard to the period the employee is absent from work cc tege eb hw postf-125516-03 page each part of sec_105 must be satisfied before payments are excluded 814_f2d_1304 9th cir we believe the exception under sec_105 does not apply to the disability payments received by the taxpayer for the following reasons payments are not for the permanent loss or loss of use of a member or function of the body the taxpayer here suffered a coronary artery spasm and was declared permanently disabled courts have held that this type of condition does not qualify under sec_105 c in 703_f2d_346 9th cir amounts received because of hypertension were not excludable because there was no loss of bodily function watts cited to sec_1_105-3 for the type of injuries covered by sec_105 ie loss of use of an appendage of the body loss of an eye the loss of substantially_all of the vision of an eye and the loss of substantially_all of the hearing in one or both ears the ninth circuit concluded that hypertension has varying degrees of severity and if hypertension is not sufficiently severe then it does not constitute a loss of body function the court also distinguished its case from the holding in revrul_63_181 1963_2_cb_74 which held that a cancerous condition with a life expectancy of a few months resulted in total and permanent disability and constituted the permanent loss described in sec_105 in 72_tc_715 a pilot who suffered a heart attack and lost the use of a part of his heart did not qualify for the exclusion under sec_105 because this did not constitute a permanent loss or loss of use the court stated if damage to the heart tissue is to qualify under sec_105 it must be equivalent to the loss of a bodily function although in a technical sense the functions of a particular portion of the statute similarly in king v comm t c memo the tax_court held that petitioner’s hear condition like that of the pilot in hines v comm does not qualify as a permanent loss or loss of use of a member of function of the body sec_105 is inapplicable if a person is entitled to a disability payment where there is a loss of work function and not a loss of a member or the body or body function the plan defines permanent disability in section as the inability or incapacity of an employee to perform any significant portion of the employee’s duties for or on behalf of the company because the plan defines disability in terms of a condition that renders the participant incapable of satisfactorily performing his duties with the employer sec_105 is not satisfied in watts as here the plan defined permanent disability in terms of the loss of work function the ninth circuit stated that the taxpayer’s evidence that he has become permanently incapable of performing a work function does not meet the requirements of sec_105 the court concluded that payment for the loss of a work function does not constitute payment for the loss of a body function also in hines the tax_court cc tege eb hw postf-125516-03 page specifically rejected the contention that the inability to perform one’s chosen career is tantamount to a loss of body function under sec_105 another sec_105 requirement is that payments must be computed with reference to the nature of the injury benefits are excludable only if paid_by a plan that varies the amount to payment according to the type and severity of the injury suffered by the employee 814_f2d_1304 9th cir although the plan has an injury-specific scale of payments in sec_8_1 the amount payable for permanent disability under section is not computed with respect to the severity of the disability in fact section of the plan specifically provides that permanent disability included without limitation all of the following illnesses which receive the same amount of payment regardless of severity cancerous condition heart attack heart condition stroke paralysis and acute or chronic illness in beisler the ninth circuit stated that under the nfl plan all players who sustain career-ending injuries receive the same disability payment regardless of the type of injury suffered the plan makes no attempt to distinguish among the various ‘substantial disablements’ even though the type of severity of these injuries can vary greatly in 829_f2d_506 4th cir the court held that payments vary according to the nature of the injury only when such payments are calculated with regard to the type and severity of the injury and not merely the resulting disability also in cash v comm t c memo the tax_court concluded that petitioner received benefits under the policy because it was determined that as a result of the stroke suffered he was permanently_and_totally_disabled under the policy it did not matter as to the underlying reason for the disability therefore such payments may not be excluded from gross_income note also that section of the plan relies heavily on hines to the effect that the intent of sec_105 was to provide benefits to one who receives a severe physical injury which permanently and significantly lessens the quality of life which he had enjoyed prior to the injury the ninth circuit in watts specifically rejected this reading of sec_105 we do not adopt the tax court’s view the statute does not address the loss of a quality of life previously enjoyed in addition to lacking a disability-specific scale of payment the plan also determines payments on lengths of service which is impermissible sec_1 of the plan divides participants into four groups based on whether the participant is a licensed attorney and the length he or she has been practicing law the benefit payable under section is based on a percentage applicable to a participant’s applicable group cc tege eb hw postf-125516-03 page disability payments based on the taxpayer’s length of service are includible in gross_income in beisler the disability payments made to a football player were determined by the number of years the retiree played football and not on the type and severity of the injury the ninth circuit held that the payments were not excludable under sec_105 in west v comm t c memo the tax_court concluded that because the taxpayer’s benefits were based on the number of years_of_service at the time of the accident the payments were not based upon the type and severity of the injury as required by sec_105 chernik v comm t c memo stated that petitioner’s salary and his years_of_service with the city and did not vary depending on the injury or illness suffered also in 925_f2d_936 6th cir injury where amount was based on employee’s salary years_of_service and extent to which his benefits vested at the time of injury case development hazards and other considerations none this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views we hope this memorandum is helpful if you need additional assistance please call me or malcolm funn pincite-6080
